DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 17-18 filed 02/04/2022 are the subject matter of this Office Action. 
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed methodology was not anticipated in the prior art. Additionally, there were no teachings nor suggestions that a composition composed of at least one component of each of groups (i)-(iv) would have effectively inhibited aggregation of a granin, such as secretogranin or chromogranin in a subject in need thereof. As shown in the declaration of 02/04/2022, each of the four components listed in the rejection applied in the Final Office Action (resveratrol, kaempferol, EGCG and 5,7-dimethoxyflavone) have no individual inhibitory effect on the aggregation of secretogranin or chromogranin. As such, said skilled artisan would not have reasonably expected that upon their combination, said combination would have effectively inhibited granin aggregation as claimed. 
Applicant has identified a novel and non-obvious methodology for the disclosed composition and therefore, claims 1, 4-8 and 17-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628